Filed 12/1/17
                CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION FOUR

PRISCILA N.,                         B279584

        Plaintiff and Appellant,     (Los Angeles County
                                     Super. Ct. No. VD079703)
        v.

LEONARDO G.,

        Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Charles Q. Clay III, Judge. Reversed and
remanded.
     Manatt, Phelps & Phillips, Joanna S. McCallum; Harriet
Buhai Center for Family Law, Elizabeth Erickson, Holly
Leonard; Erin C. Smith, Jennifer Dorfman Wagner, Shuray
Ghorishi, and Anya Emerson, for Plaintiff and Appellant.
     Pepper Hamilton, Pamela S. Palmer, Brian M. Nichilo, and
Courtney A. Munnings for California Women’s Law Center as
Amicus Curiae on behalf of Plaintiff and Appellant.
     No appearance for Defendant and Respondent.
      In this case, we hold the family court has jurisdiction under
Family Code section 6345, subdivision (a) to renew domestic
violence restraining orders (DVROs) initially granted by the
juvenile court, the same conclusion reached by Division Eight of
this district in Garcia v. Escobar (Nov. 15, 2017, B279530) ___
Cal.App.4th ___ [2017 Cal.App. Lexis 1005].) In sum, we
conclude that the legislative history of the Family Code and the
Welfare and Institutions Code indicates the Legislature intended
juvenile and family courts to work together to protect victims of
domestic violence. In order to effectuate this intent, we construe
both statutes broadly, avoiding a formalistic reading that would
require domestic violence victims who receive a DVRO from the
juvenile court to repeat the process in family court. We reverse
the order of the trial court and remand for further proceedings
consistent with this opinion.

         FACTUAL AND PROCEDURAL SUMMARY
      Appellant Priscila N. and her now ex-husband Leonardo G.
married in 2008 and separated in 2011. Their relationship
included repeated incidents of domestic violence against
appellant, often in the presence of their three minor children. A
marriage dissolution proceeding was initiated in the family court
in September 2012. It was followed by the initiation of a
dependency proceeding in August 2013.
      During the pendency of the juvenile case, Leonardo pushed
appellant in front of their children, repeatedly telephoned her,
and appeared uninvited at her home. In July 2013, the juvenile
court issued a temporary restraining order directing Leonardo to
remain 100 yards away from appellant and their children, except
during monitored visits. Leonardo violated this order multiple




                                 2
times in August 2013. Later that month, in response to these
violations and following a hearing, the juvenile court issued a
DVRO with a three-year term directing Leonardo to have no
contact with appellant or the children, except during monitored
visitation.
       In January 2014, following a noticed hearing, the juvenile
court terminated its jurisdiction over the children, issuing an exit
order transferring the case to the family court, where the
dissolution proceeding continued. The three-year DVRO was
made a part of the exit order, to which it was attached. Leonardo
violated the DVRO in July 2014 by appearing uninvited at
appellant’s home. A physical altercation between Leonardo and
appellant’s boyfriend ensued, leading to police involvement.
       The divorce was finalized in September 2014. The family
court’s dissolution order included a no contact order with respect
to appellant and a monitored visitation order with respect to the
children. Leonardo violated the dissolution orders and the DVRO
by appearing uninvited at appellant’s home, demanding to see
the children without a monitor.
       In August 2016, prior to expiration of the DVRO, appellant
filed Judicial Council of California form DV-700 (request to renew
a restraining order) in family court, attaching the original DVRO,
a sworn statement detailing Leonardo’s continued harassment,
and the police report of his July 2014 violation of the order. On
the form, she requested that the DVRO be made permanent
under Family Code section 6345, part of the Domestic Violence
Prevention Act (DVPA). The family court clerks were not
familiar with the juvenile court DVRO and gave appellant
Judicial Council of California form DV-100 (request for
temporary restraining order), believing that she needed to




                                 3
request an initial restraining order rather than a renewal.
Appellant filed this form as well.
       At a September 2016 hearing, Leonardo requested that
appellant’s request for renewal be denied insofar as it would limit
his contact with the children. The family court initially granted
appellant’s request for a permanent renewal of the DVRO and
indicated the parties could return after lunch to collect the
paperwork. Appellant’s lawyer left for another commitment.
       When appellant returned to collect the paperwork as
directed, the family court recalled the case in the absence of
appellant’s attorney. The family court judge stated: “Because
the original restraining order was issued in the juvenile court,
this court doesn’t have the power to renew that restraining order.
You can seek a new restraining order. So I have to vacate the
orders that I made earlier when renewing that restraining order
permanently.” The court then set a date for a hearing on the
request for an initial restraining order appellant had made with
mandatory form DV-100.
       Appellant moved to vacate the court’s order vacating its
permanent renewal order. Appellant’s attorney was present at a
November 2016 hearing on the motion. The motion was denied.
The family court judge explained that he did not believe he had
the power to renew a DVRO originally issued by the juvenile
court pursuant to Welfare and Institutions Code section 213.5,
subdivision (d). The judge stated he believed there was “no
statutory mechanism” through which appellant could request a
permanent renewal of the order, because permanent renewal is
“only available under the Domestic Violence Prevention Act.” He
continued, “That’s not the act under which her initial restraining
order was requested, and so the court doesn’t have jurisdiction to




                                 4
grant the requested renewal because there’s no renewal of a
juvenile restraining order under [Welfare and Institutions Code
sections] 213.5 or 362.4.”
       The family court invited appellate review of its decision
because such review “would give some clarity to the existing
statutory regime.” Appellant appealed from the denial of her
request for renewal.
       At a February 2017 hearing, appellant’s request for an
initial restraining order under the DVPA (Fam. Code, § 6300 et.
seq.) was granted for a term of three years.

                         DISCUSSION
     Appellant argues the family court erred as a matter of law
when it concluded it lacked authority to renew a DVRO granted
by the juvenile court. We agree and reverse.1
       The question presented turns on the interpretation of the
Family Code and Welfare and Institutions Code. The proper
interpretation of these statutes is a matter of law, which we
review de novo. (Chalmers v. Hirschkop (2013) 213 Cal.App.4th
289, 300; In re R.C. (2011) 196 Cal.App.4th 741, 748.)
       In interpreting a statute, we first look to its plain language.
(Mt. Hawley Ins. Co. v. Lopez (2013) 215 Cal.App.4th 1385, 1397.)
If we find ambiguity there, we turn to legislative history, with the
ultimate objective of effectuating the legislature’s intent. (Ibid.)
Any remaining ambiguity is then resolved by applying “‘reason,
practicality, and common sense.’” (Ibid.)
      1
       Appellant also argues that her due process rights were
violated when the family court vacated its previous order in the
absence of her lawyer. This issue is moot in light of our findings,
and we do not reach it.




                                  5
      Appellant and amicus California Women’s Law Center
argue the plain language of the Family Code and Welfare and
Institutions Code vests the family court with authority to renew
DVROs issued by the juvenile court. A recent decision of Division
Eight of the Court of Appeal for this appellate district agreed
with this argument, holding that the family court may renew
DVROs issued by the juvenile court under the plain language of
Family Code section 6345, subdivision (a). (Garcia v. Escobar,
supra, ___Cal.App. ___ [2017 Cal.App. Lexis 1005]. ) We agree
that the language of the statutes is consistent with this
interpretation and reach the same result. However, because
some language in the statutes may also be read to disallow
renewal,2 we add the following discussion concerning its proper
interpretation.
      Appellant and amicus both argue the legislative history of
the statutes indicates legislative intent that DVROs issued by the
juvenile court be renewed by the family court. We agree.

      2
       Specifically, Family Code section 6345 is potentially
ambiguous because it allows renewal of DVROs issued under
Family Code division 10, part 4, article 2 (orders issuable after
notice and a hearing) and does not explicitly allow renewal of
DVROs issued under Welfare and Institutions Code section
213.5. Further, the provisions of the Welfare and Institutions
Code dealing with DVROs do not discuss renewal by the family
court or reference Family Code section 6345, subdivision (a).
(Wel. & Inst. Code § 213.5, subd. (a)-(d); Id. at § 362.4) Compared
with Welfare and Institutions Code section 302, subdivision
(d), which specifically describes the authority of the family court
over custody and visitation orders transferred from the juvenile
court by exit order, the sections discussing DVROs arguably do
not contemplate renewal of juvenile court DVROs by the family
court.



                                 6
       First, in cross-referencing the DVPA in the Welfare and
Institutions Code, the Legislature signaled its intent that the two
statutes work in concert to protect domestic violence victims. In
2012, Welfare and Institutions Code section 213.5 was amended
so that the juvenile court could issue DVROs under the same
standards provided for in the DVPA. (Assem. Bill No. 1596
(2009-2010 Reg. Sess.) § 5.) One of the Legislature’s purposes in
enacting this law was to “create greater consistency” between
different statutes governing protective orders. (See Sen. Com. on
Judiciary, Analysis of Sen. Bill No. 1596 (2009-2010 Reg. Sess.)
p. 13.)
       Second, when the Legislature extended the term of DVROs
from three to five years in 2005, its stated purpose was to protect
all victims of domestic violence from retraumatization caused by
frequent court visits to renew DVROs. (Sen. Rules Com., Off. of
Sen. Floor Analyses, 3d reading analysis of Assem. Bill No. 99
(2005-2006 Reg. Sess.) p. 3.) The Legislature made no distinction
between victims, such as appellant, who obtained their initial
order in the juvenile court, and other victims. (Ibid.) It would
contravene the Legislature’s goal of preventing retraumatization
of victims to require appellant to apply twice for what is
essentially the same order.
       We conclude that the Legislature has indicated its
intention that the Family Code and Welfare and Institutions
Code be construed to work together to provide the best protection
for domestic violence victims. Consistent with this approach, we
read the language of both codes broadly to effectuate the
Legislature’s purpose. We conclude that a DVRO issued under
Welfare and Institutions Code section 213.5, subdivisions (a)-(d)
should be considered to have been “issued” under article 2 of the




                                 7
DVPA (orders issuable after notice and hearing) for the purpose
of renewing it under Family Code section 6345, subdivision (a).
DVROs issued after a noticed hearing by the juvenile court under
Welfare and Institutions Code section 213.5, subdivision (d) are
indistinguishable in every respect from those issued after noticed
hearing under article 2 of the DVPA and therefore should be
renewable in the same manner. By construing the statutes in
this manner, we effectuate the Legislature’s purpose, allowing
the family court to renew the DVRO issued by the juvenile court
in this case.
       This is the more reasonable construction of the statutes.
(Mt. Hawley Ins. Co. v. Lopez, supra, 215 Cal.App.4th at p. 1396
[courts may look to the “‘“reasonableness of a proposed
construction”’” of a statute].)
       Domestic violence victims such as appellant, who receive
their initial DVRO in the juvenile court, are required to make
exactly the same showing as those who obtain their initial order
in the family court. (Wel. & Inst. Code § 213.5, subds. (a)-(d).)
Because both parties are represented at public expense in the
juvenile court and parties often are unrepresented in the family
court, the restrained party may have a better opportunity to
defend his or her rights against an order originating in the
juvenile court. (§ 317, subd. (a)(1); Hough, Self-Represented
Litigants in Family Law: The Response of California’s Courts
(2010) 1 Cal. L.Rev. 15, 16.) It is not reasonable to conclude that
juvenile court orders must end while family court orders granted
under the same standards can be easily renewed.
       A contrary construction would force domestic violence
victims who obtained their original DVRO in juvenile court to
meet the higher evidentiary bar required for an initial order




                                 8
twice, rather than allowing them to benefit from the lower bar
that applies to renewal. When applying for an initial order, an
applicant must provide “reasonable proof of a past act or acts of
abuse.” (Fam. Code, § 6300.) Although Family Code section
6301, subdivision (c) states that it is not “by itself,
determinative,” the amount of time that has elapsed since the
alleged abuse is considered when issuing an initial order.
      In contrast, obtaining renewal of an existing order does not
require proof that recent acts of abuse have occurred. (Fam.
Code, § 6345, subd. (a) [DVROs may be renewed “without a
showing of any further abuse since the issuance of the original
order”]; see also Ritchie v. Konrad (2004) 115 Cal.App.4th 1275,
1284 [it is “unnecessary for the protected party to introduce or
the court to consider actual acts of abuse the restrained party
committed after the original order went into effect”].) This is
because the purpose of a DVRO is to prevent abuse. “It would be
anomalous to require the protected party to prove further abuse
occurred in order to justify renewal of that original order.” (Ibid.)
Interpreting the statute to disallow the family court to renew
DVROs issued by the juvenile court would, in effect, require a
showing of further abuse by a victim who has been under the
protection of a DVRO, an outcome which is both unreasonable
and explicitly disfavored by case law.
      Appellant argues the court’s error was prejudicial,
notwithstanding her receipt of an initial DVRO with a term of
three years. We agree.
      To establish that he or she was prejudiced, an appellant
must demonstrate that there was a “‘“reasonable probability that
in the absence of . . . error, a result more favorable to the
appealing party would have been reached.”’” (County of Los




                                  9
Angeles v. Williamsburg National Ins. Co. (2015) 235 Cal.App.4th
944, 955.) In this case, there is no need to speculate what the
family court would have done in the absence of its error because
it is clear from the record. Before the family court began to doubt
its jurisdiction over the juvenile court’s order, it granted
appellant’s request for a permanent renewal. A permanent
renewal is clearly superior to a three-year initial order. With a
permanent order, appellant can avoid returning to court to gain
long-term protection from her abuser. Appellant clearly was
prejudiced by the court’s denial of her request for a permanent
renewal of her DVRO.
        Having demonstrated prejudicial error, appellant is
entitled to reversal. Appellant also has demonstrated her
entitlement to a renewal of the DVRO as a matter of law, as it is
undisputed that Leonardo violated the order. (See Lister v.
Bowen (2013) 215 Cal.App.4th 319, 335 [any violation of a
restraining order provides “very significant” support for its
renewal]; see also Avalos v. Perez (2011) 196 Cal.App.4th 773,
777.) We therefore direct the family court to renew the DVRO. It
is within that court’s discretion to renew the order for either five
years or permanently. (Fam. Code, § 6345, subd. (a).)



                          DISPOSITION
      The order is reversed and the case remanded. The family
court is directed to grant appellant’s request for a renewal of her




                                 10
restraining order for a term of either five years or permanently,
within that court’s discretion.

      CERTIFIED FOR PUBLICATION.




                                                 EPSTEIN, P. J.

We concur:



WILLHITE, J.



MANELLA, J.




                                11